15 F.3d 1160
304 U.S.App.D.C. 429
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Kimberly Toye EADY, Appellant.
No. 92-3268.
United States Court of Appeals, District of Columbia Circuit.
Jan. 11, 1994.

Before:  SILBERMAN, BUCKLEY and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED AND ADJUDGED that appellant's conviction be affirmed.  The district court did not commit reversible error when it refused to give appellant's requested jury instruction.  Because the instruction that the district court ultimately gave the jury substantially incorporated the requested instruction, appellant was not prejudiced.  Further, through cross-examination of government witnesses and direct examination of defense witnesses, appellant's ability to effectively present her defense was not compromised.   See United States v. Taylor, 997 F.2d 1551, 1559 (D.C.Cir.1993) (court's refusal to give requested instruction is reversible error only if "the instruction (1) is substantively correct;  (2) was not substantially covered in the charge actually delivered to the jury;  and (3) concerns an important point in the trial so that failure to give it seriously impaired the defendant's ability to present effectively a given defense").   See also United States v. De La Vega, 913 F.2d 861 (11th Cir.1990), cert. denied, 111 S.Ct. 2011 (1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.